232 F.3d 589 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Lawrence Brown III, Defendant-Appellant.
No. 99-2991
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 15, 2000Decided November  14, 2000

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 99-CR-17--Barbara B. Crabb, Judge.
Before Flaum, Chief Judge, and Kanne and  Williams, Circuit Judges.
Flaum, Chief Judge.


1
Lawrence Brown III  was convicted, following his guilty plea,  of possession of two sawed-off shotguns  and a destructive device. Brown now  appeals his conviction, arguing that the  district court erred in denying his  motion to suppress evidence gathered as a  result of a protective pat-down search.  For the reasons stated herein, we affirm.

Background

2
December 27, 1998 turned out to be a  difficult day for Brown. His encounter  with Edgerton police officer Chris  Chilson evolved from a series of  incidents that occurred during the  afternoon and early evening of that day.  At approximately 4:15 p.m., Chilson  received a dispatch order to investigate  a citizen's complaint of intoxicated  driving. He was told that the incident  involved a red and black Chevy Blazer  with the Wisconsin license plate number  CEZ-802. Before arriving at the  complainant's home, Chilson ran the plate  number and learned that the vehicle was  registered to Larry and Vicky Brown of  Edgerton, Wisconsin. Chilson was familiar  with Brown from an earlier contact and  knew that he was a light-skinned African  American male in his early 40's.  Previously, Chilson had seen Brown "face-  to-face" at Edgerton High School when  Chilson, acting in a backup capacity, had  run Brown's record for warrants.


3
Chilson talked to the complainant and  ascertained that the red and black Chevy  Blazer had just left her area. Initially  she had approached the driver because he  was honking his horn. The driver, who  claimed to be in the wrong place, refused  to tell her his name. When she asked the  driver to leave her premises, he called  her a bitch and proceeded to drive into  the back of her Blazer, damaging it.  After this exchange took place, the  driver then drove toward the end of a cul  de sac. He proceeded to turn around in a  driveway that had a chain in front of it  in order to prevent people from using it  in this very manner. In the process of  doing so, the driver drove over the chain  and post, breaking both, and then drove  away with the chain and post attached to  the front of his Blazer, while he  "flipped [the complainant] the bird."  While being interviewed, the complainant  described the driver as being a white  male in his late 30's to early 40's with  dark hair and a mustache. This  description, according to Chilson, seemed  to match that of Brown. The complainant  felt that the driver was probably intoxi  cated based upon the manner of his  speech, his inappropriate language, and  his driving. Another individual also  witnessed these events and provided  Chilson with a similar report.


4
While on duty later that evening Chilson  received another dispatch message telling  him that a Chevy Blazer with the license  plate number CEZ-802 (Brown's Blazer  license plate number) had left a  McDonald's just outside the Edgerton city  limits and that the driver seemed to be drunk. Chilson drove to the part of  Edgerton nearest to the McDonald's,  hoping to come across the allegedly  intoxicated driver, whom he presumed to  be Brown. State Trooper Kronau advised  Chilson that the Blazer was approaching  the city limits of Edgerton. Chilson  discovered the Blazer parked on Wileman  Drive, with its headlights on, and the  engine running. Although parking on  Wileman Drive is not illegal, it is not a  residential street, and so Chilson  thought this was an unusual place to  stop. While driving toward the Blazer,  Chilson noticed that a chain was hanging  from the Blazer's front bumper. He turned  on his red and blue lights to commence a  stop and parked behind the Blazer.  Thereafter, Rock County Deputy Davies  arrived and stood to the rear of Brown's  window while Chilson approached the  driver's window. Chilson recognized the  defendant as Brown and saw that he was  eating a sandwich and drinking from a  McDonald's cup. Chilson did not smell any  odor of intoxicants nor did he observe  any empty containers that might have held  alcohol. What he did notice was that  Brown's eyes were moving slowly and  deliberately and that his speech was  slurred. Brown was also wearing a jacket.


5
Chilson told Brown that his vehicle was  suspected of being involved in two hit-  and-run accidents and that several people  had described a person matching his  appearance who was driving intoxicated.  Chilson then asked Brown to step out of  the car because he desired to conduct  field sobriety tests. Brown complied and  Chilson directed him to place his hands  on the truck while he proceeded to  conduct a pat-down search. While the pat-  down was occurring, State Trooper Kronau  arrived on the scene and stood on  Chilson's left while Deputy Davies stood  to Chilson's right. During the pat-down,  Chilson felt hard objects under Brown's  arms and discovered a loaded .45 handgun.  At this point, the officers handcuffed  Brown behind his back. While continuing  to pat down Brown, Chilson found a loaded  Taurus .454 revolver in his waistband and  discovered that Brown was wearing a  bullet proof vest. The officers then  arrested Brown for weapons violations and  searched his trunk and found additional  weapons and other suspected contraband.  The Bureau of Alcohol, Tobacco, and  Firearms later became involved and  obtained a search warrant for Brown's  house. This search resulted in the  recovery of contraband and additional  federal charges against Brown.


6
The district court denied Brown's motion  to suppress the evidence that was  obtained as a result of the protective  pat-down and all the subsequent evidence  arising out of this incident. The  district court concluded that the frisk  of Brown was appropriate: A reasonable  officer in the situation of Chilson would  have ensured that Brown was not armed.  Brown's behavior earlier in the day as  well as the circumstances at the time  that he was stopped on Wileman Drive  created a situation where a police  officer would have found it necessary to  conduct a protective pat-down search. The  district court did not affirm, however,  the magistrate judge's conclusion that  the search was justified as a search  incident to arrest. Brown pleaded guilty  to Count 3 of the indictment (possessing  two sawed-off shotguns and a destructive  device), but the plea was conditional, so  Brown reserved his right to appeal the  district court's adverse determination on  his motion to suppress. This  appeal thereafter followed.

Discussion

7
In reviewing the district court's  decision on a motion to suppress, we  review questions of law de novo and  questions of fact for clear error. United  States v. Williams, 209 F.3d 940, 942  (7th Cir. 2000); United States v. Faison,  195 F.3d 890, 893 (7th Cir. 1999).  Therefore, "we review de novo the  ultimate conclusion that the police did  not have reasonable suspicion to stop or  search the individual, but we review all  findings of historical fact and  credibility determinations deferentially,  under the clear error standard." United  States v. Johnson, 170 F.3d 708, 712-13  (7th Cir. 1999). In this case, the  defendant is not challenging the district  court's factual findings. He is  questioning the district court's  conclusion that the protective pat-down  search was proper based upon reasonable  suspicion under the Fourth Amendment and  accordingly we review the district  court's finding de novo. See Ornelas v.  United States, 517 U.S. 690, 699 (1996)  ("[A]s a general matter determinations of  reasonable suspicion and probable cause  should be reviewed de novo on appeal.").


8
When an individual is stopped by a  police officer, this incident can  potentially involve two stages: (1) the  actual stop itself; and (2) a protective  pat-down search. The initial detention of  an individual is justified if the police  officer is stopping and briefly detaining  "a person for investigative purposes, so  long as the officer has a reasonable  suspicion supported by articulable facts  that criminal activity 'may be afoot.'"  Johnson, 170 F.3d at 713 (quoting United  States v. Sokolow, 490 U.S. 1, 7 (1989)).  Brown does not contend that Chilson  lacked the authority to stop and detain  him for investigative reasons. The  protective pat-down, which occurred  during the second part of the  investigatory stop, is what Brown argues  was unwarranted. When conducting a  protective pat-down during a Terry stop,  "the officer must be able to point to  specific and articulable facts that the  individual is armed and presents a risk  of harm to the officer or to others." Id.  at 713.


9
The district court stated that it was  incumbent upon "the government to show  that Chilson had a reasonable suspicion  that defendant might be armed and  dangerous." In deciding whether Brown was  dangerous or not, the district court  concluded that "[t]he inquiry is  objective: would a reasonably prudent  person believe in the circumstances that  the individual he is dealing with is  armed and dangerous?" The events leading  up to the protective pat-down of Brown  revealed his "potential dangerousness."  Chilson had "reliable reports" that Brown  appeared drunk at approximately 4:00 p.m.  and 8:00 p.m. Furthermore, reports  relayed that Brown had used his "sport  utility vehicle as a battering ram" and  that he was not "particularly  cooperative" when approached by Chilson.  According to the district court, the  "[d]efendant could be characterized as a  belligerent drunk, that is, one who is a  potential danger even if unarmed."  Nonetheless, the district court  acknowledged that it was a "close  question" as to whether a reasonable  police officer would have believed Brown  might be armed and that it was necessary  to conduct a protective pat-down. What  made the protective pat-down a "close  question" was the lack of specific facts  indicating that Brown possessed a weapon.  Chilson had no report that Brown was  carrying a weapon nor did he see anything  in Brown's Blazer suggesting that he was  armed. Nonetheless, the district court  judge concluded that a reasonable police  officer would have conducted a pat-down  of Brown based on: (1) his "very strange  behavior during that day;" (2) the fact  that Brown was wearing a jacket that  could have been concealing a weapon; (3)  the fact that Brown was eating in a dark  and unpopulated area; and (4) the reality  that Brown was going to be outside his  vehicle for the sobriety tests and not in  physical custody. All of these factors  combined made it prudent, in the judgment  of the district court, for Chilson to  ensure Brown was unarmed.


10
Brown argues that the district court  erred in its conclusion because: (1) Chilson subjectively did not fear that  Brown was armed; and (2) the objective  facts do not suggest that Chilson was  warranted in conducting a protective-pat-  down. Brown contends that the test as to  whether a police officer has properly  conducted a protective pat-down is not  strictly objective, but rather the test  has a subjective component as well.  Chilson did say that he frisked Brown for  his own safety and for the safety of  others. However, Chilson also admitted  that he usually frisked people when he  suspected them of drunk driving. Brown  argues that this shows Chilson's practice  of frisking drunk drivers is routine and  is not based on any particularized facts.


11
Alternatively, Brown contends it would  have been unreasonable for a police  officer to believe that he was armed and  dangerous considering the circumstances.  Brown argues that he was legally parked  along a non-residential roadside. At the  time, he contends that he was eating  something and drinking from a McDonald's  cup. During the two minute conversation  with Chilson, Brown talked slowly and in  a slurred tone. Although initially  sarcastic and hesitant, Brown then fully  cooperated with Chilson. All the alleged  prior events at the time of the pat-down,  according to Brown, were not yet  confirmed. Brown also argues that his car  was illuminated by the headlights of the  two marked police cars and neither  officer drew his gun before the pat-down.  When Chilson approached Brown, Brown did  not smell of alcohol, Chilson did not see  any weapons, nor did Brown appear to have  weapons in his truck. Brown asserts that  he was not physically assaultive toward  anyone that day, and after initially  being sarcastic, he cooperated with  Chilson. All of these facts taken  together, according to Brown, indicate  that a reasonable police officer would  not have perceived him as armed or  dangerous.


12
Factual circumstances can be painted in  various lights, as seen by the differing  versions presented by the district court  and Brown regarding the events that  occurred on December 27, 1998. Brown's  account of the events that day portrays  his situation in a sympathetic light,  although his rendition on closer  inspection raises some suspicions. That  fateful day, among other incidents, Brown  had run into the complainant's car and  drove over a chain and post fence. Brown  perceives the consequences of the day's  incidents as unlucky and unjustified.  These very events though were not viewed  by others as mere disturbances. The  complainant was concerned about Brown's  behavior enough to notify the police and  provide them with his license plate  number. Whether Brown's behavior rises to  the level of being a danger to the police  and others is at the heart of the issue  in this case. We therefore have to try to  envision the position of Chilson on the  night in question.


13
We should try to step back and observe  what an outsider would think of the day's  events. In Terry itself the court said  that a police officer "need not be  absolutely certain that the individual is  armed" because "the issue is whether a  reasonably prudent man in the  circumstances would be warranted in the  belief that his safety or that of others  was in danger." Terry v. Ohio, 392 U.S.  1, 27 (1968). With this perspective in  mind, we can begin to look at how  oneparticular day in Brown's life led to  his current situation. One must remember  that Brown had not started his day on a  positive note; he had run into the  complainant's car and run over a chain  and post fence. Brown heightened the  level of concern regarding his actions by  showing indications that he was drunk and  belligerent. This type of behavior would  make a reasonable police officer question  Brown's state of mind.


14
Brown continued to act in an unusual  manner. After Chilson had already heard  from the complainant and another witness  about the events earlier in the day, he  received a dispatch around 8:20 p.m. that  a driver, who appeared drunk, had just  left from McDonald's in a Blazer  andChilson presumed that this was Brown.  Upon arriving at the scene, Chilson saw a  chain hanging from the front bumper of  the Blazer--a remnant from Brown's  earlier escapade. At this point Chilson  identified himself and told Brown why he  was there, to which Brown responded by  asking whether it was illegal to park and  eat where he was located. This remark led  Chilson to categorize Brown as a "maybe"  person. A "yes" person is someone Chilson  believes will cooperate and a "no" person  is an individual that he believes will  not cooperate. Brown even said that  "[b]ased on his attitude, [he] felt there  was a risk of him possibly leaving or  fleeing or fighting." One must remember  that Chilson had knowledge of Brown's  earlier behavior in the day and had no  reason to trust that Brown would  cooperate. Chilson even said that he  conducted the pat-down search for his  "safety and the safety of everyone on the  scene." If one were observing the  interaction between Brown and Chilson  that evening, it would be apparent that  Brown was not the most cooperative  individual. Furthermore, Brown was parked  in a less than populated area with  inadequate lighting and there were  reports that he was drunk.


15
What perhaps makes this case somewhat  unusual is that Chilson was very candid.  Chilson admitted that he "usually"  conducts a protective pat-down during  sobriety tests. Had Chilson only said  that he labeled Brown as a "maybe" person  and that he felt Brown was a danger to  himself and others, then it would have  been difficult for Brown to question  Chilson's subjective state of mind.  However, to take this one admission by  Chilson and extrapolate that he  improperly frisked Brown without any  individualized suspicion that he  presented a danger to himself and others  appears unfair in the context of this  case.


16
Chilson should not be penalized because  he did not provide a very sensationalized  version of the facts in order to shore up  his justification for the protective pat-  down. His honest responses should be  commended. He merely characterized Brown  as a "maybe" person, mentioned that he  was a possible danger, and that he  usually pats down people during sobriety  tests. He did not expound upon the fear  that he felt when approaching Brown in  his car or describe Brown's behavior in  such a manner as to preclude anyone from  questioning his rationale for conducting  the protective pat-down search. A police  officer conducting a stop is not required  to "precisely and individually articulate  the facts that added up to suspicion in  his mind." United States v. McKie, 951  F.2d 399, 402 (D.C. Cir. 1991) (per  curiam). Perhaps Chilson is not the type  of officer who can articulate readily his  sense of fear or perhaps his own  particular disposition makes him less  forthcoming about these potentially  dangerous situations.


17
If we were to parse every reason as to  why Chilson decided to conduct a  protective pat-down search of Brown, we  would inevitably find inconsistencies and  a scenario riddled with competing  justifications. This still would not  negate the reality that Brown was acting  erratically and somewhat aggressively  throughout the late afternoon to early  evening period and therefore posed some  concern. It is important to remember that  "we are not limited to what the stopping  officer says or to evidence of his  subjective rationale; rather, we look to  the record as a whole to determine what  facts were known to the officer and then  consider whether a reasonable officer in  those circumstances would have been  suspicious." Id. at 402.


18
To judge Chilson's behavior solely upon  his subjective and very personal reaction  to the Brown situation would lead to  "judicial micromanagement, oversight, and  second-guessing of officers' behavior to  far-reaching dimensions, quite beyond  that required to ensure compliance with  the law (and into the very danger-laden  areas where officers must confront the  most delicate and dangerous decisions)."  United States v. Bonner, 874 F.2d 822,  829 (D.C. Cir. 1989). Chilson did not  conduct a pat-down of Brown based upon  some sort of "inchoate and  unparticularized suspicion or 'hunch.'"  Terry, 392 U.S. at 27. Brown provided  Chilson with adequate provocation to be  concerned about his own safety and the  safety of others, considering his  behavior earlier in the day and his  initial reaction to Chilson as well as  his slow eye movement and deliberate and  slurred speech. Taken as a whole, Brown  had acted erratically throughout the day,  and a reasonable police officer would  have wondered whether Brown posed a  threat to himself or herself or others.  However, notwithstanding our decision  that the officer's conduct was reasonable  in this case, considering the stated  practice of Chilson, one should not read  into the opinion any implicit approval of  the frisking of drivers during routine  traffic stops for drunk driving.

Conclusion

19
Brown's behavior on December 27, 1998  would have caused a reasonable individual  to pause and wonder about his or her  safety, thereby warranting a protective  pat-down search. Chilson acted as a  prudent person in the situation and  therefore we Affirm the district court's  decision.